ORDER DENYING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW having been filed on September 14, 1998 by Sharon Brown, biological mother of the subject Indian Minor Children, challenging an Order of the Tribal Court issued on September 2, 1998, the Honorable Georgia Du-puis, presiding, awarding custody of the children to their maternal grandmother, Beverly Boyd and good cause appearing;
IT IS NOWTHEREFOR THE ORDER OF THIS COURT THAT:
*1621. The petition is denied in view of the fact that the subject custodial order contains a provision requiring a “one year review” which is now ripe for hearing.
2. This Court’s denial contemplates that the one year review hearing will be calendared and completed at the earliest possible date.
3. This denial does not prevent the parties from appealing future custodial orders.